Opinion issued July 22, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00552-CV
                            ———————————
                  IN RE TRI POINTE HOMES TEXAS, INC.
                F/K/A TRENDMAKER HOMES, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Tri Pointe Homes Texas, Inc. f/k/a Trendmaker Homes, Inc., filed a

petition for writ of mandamus challenging an order by the trial court appointing an

arbitrator.1 Relator asserts that the parties’ agreements require arbitration of the




1
      The underlying case is Randall B. Lee and Amy Jo Wagner v. Trendmaker Homes,
      Inc., cause number 19-DCV-268791, pending in the 400th District Court of Fort
      Bend County, Texas, the Honorable Tameika Carter presiding.
dispute to be conducted by a specific arbitration administrator rather than the

arbitrator selected by the court.

      Because the challenged order was issued by the former trial court judge, this

original proceeding was abated for the successor trial court judge to reconsider the

order. See TEX. R. APP. P. 7.2(b). The successor judge subsequently issued an order

denying reconsideration of the challenged order. Accordingly, we reinstate the

original proceeding on the Court’s active docket.

      Upon consideration of the challenged order and the successor judge’s order

denying reconsideration, the petition for writ of mandamus is denied. Any pending

motions are dismissed as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                         2